

117 HRES 509 IH: Kindness is Daily Sunshine Resolution
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 509IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Posey submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing a Space Coast Symbol of Kindness and urging acts of kindness throughout our Nation.Whereas we are kind when we act in the best interests of another without expecting anything in return;Whereas our national character is to lift one another up by being kind;Whereas the United States has been a beacon of kindness to the rest of the world;Whereas kindness for each other brings unity and makes our Nation stronger than any one of us to meet our challenges;Whereas we need the healing and compassion that kindness can bring us in these times;Whereas children are often the best teachers of kindness;Whereas the students of the transitional kindergarten of Tropical Elementary School, Brevard County, Florida, have created a special Symbol of Kindness; andWhereas these special children have won the hearts of people from many States in appreciation and support for their Symbol of Kindness: Now, therefore, be it1.Short titleThis resolution may be cited as the Kindness is Daily Sunshine Resolution or the KIDS Resolution.2.Expressing support for the recognition of the Symbol of KindnessThe House of Representatives expresses support for the recognition of the Symbol of Kindness created by the students of the transitional kindergarten of Tropical Elementary School, Brevard County, Florida. 